LOVE, J.,
concurs and assigns reasons.
|,1 concur with the majority’s affirmation of the Commission’s decision to dismiss Sergeant Williams’ appeal, thereby affirming the Appointing Authority’s suspension of Sergeant Williams. I write to address the majority’s resolution of the typographical error as to suspension length. The Commission’s decision erroneously reflects that the Superintendent imposed a three-day suspension rather than the two-day suspension that was actually imposed. I would amend the opinion, ordering a correction of the typographical error.